              Case 4:18-cr-02526-JAS-JR Document 53 Filed 05/20/20 Page 1 of 9



1    Law Office of
     MICHAEL J. BLOOM, PC
2    100 North Stone Avenue, Ste. 701
     Tucson, Arizona 85701
3    MICHAEL J. BLOOM (AZ Bar No. 004897)
     Email: mike@michaeljbloom.net
4    Telephone: (520) 882-9904
     Fax: (520) 628-7861
5
     Law Office of
6    HERNANDEZ & HAMILTON, PC
     The Johnson House Offices
7    455 West Paseo Redondo
     Tucson, Arizona 85701-8254
8    JOSHUA F. HAMILTON (AZ Bar No. 028084)
     Email: Josh@Hernandez-Hamilton.com
9    Telephone: (520) 882-8823
     Fax: (520) 882-8414
10
     Attorneys for Defendant Dougall
11

12                         IN THE UNITED STATES DISTRICT COURT
13
                                  FOR THE DISTRICT OF ARIZONA
14
     United States of America,                       No. CR18-2526-TUC-JAS(JR)
15
                      Plaintiff,
16                                                 DEFENDANT’S OBJECTIONS TO
17
                  vs.                                 DRAFT PRESENTENCE
                                                     INVESTIGATION REPORT
18   Nathanael Dougall,
19                 Defendant.
20

21           The defendant, through his attorneys, hereby objects to the following factual
22
     statements, conclusions, and recommendations as contained in the draft
23

24
     presentence investigation report (hereinafter, “draft PSR”) prepared in this case.
25   The specific grounds for Mr. Dougall’s objections to the draft PSR are as set forth
26
     below:
27

28




                                               1
            Case 4:18-cr-02526-JAS-JR Document 53 Filed 05/20/20 Page 2 of 9



1                DEFENDANT’S OBJECTIONS TO THE DRAFT PSR
2
     1.    Page 5, Paragraph 20:
3

4          The draft PSR states that Mr. Dougall is subject to a two-level enhancement
5
     under USSG §2G2.2(b)(6) on the basis that the offense involved the use of a
6

7
     computer.

8          Virtually all child pornography cases now involve the use of a computer
9
     and, therefore, this cannot be said to be a “specific offense characteristic,” as it is
10

11   intrinsic in all such cases. Thus, the reliance on the use of a computer to enhance a
12
     defendant’s total offense level is irrational because, logically and factually, the use
13

14
     of a computer is simply not a genuine aggravating factor in child pornography

15   offenses; rather, it is simply an aspect inherent in all cases. See United States v.
16
     Dorvee, 616 F.3d 174, 186 (2d Cir. 2010).
17

18         Congress originally crafted the “use of a computer” enhancement as part of
19
     the Sex Crimes Against Children Prevention Act (SCACPA) more than 25 years
20

21
     ago when the internet and personal computers were still in their infancy. The

22   enhancement was ostensibly designed with four clear goals in mind: (1) to fight the
23
     widespread dissemination and instantaneous transmission in computer assisted
24

25   trafficking of child pornography, (2) to combat the increased difficulty of
26
     investigation and prosecution by law enforcement, (3) to minimize the increased
27

28
     likelihood that child pornography will be viewed by and harm children, and (4) to



                                                2
            Case 4:18-cr-02526-JAS-JR Document 53 Filed 05/20/20 Page 3 of 9



1    limit the potential for pedophiles to lure children into sexual relationships through
2
     the use of a computer. Leg. Hist. SCACPA, found at H.R. Rep. No. 90, 104th
3

4    Congr., 1st Sess. 3-4 (1995) as reprinted in 1996 U.S.C.C.A.N. 759. While those
5
     goals may have made sense in 1995, they no longer apply the same way in the
6

7
     modern context some quarter century later. Like the now-defunct 100-to-1 crack-

8    to-powder cocaine guideline, the passage of time has proven illusory the original
9
     intent justifying the guideline at inception:
10

11                [T]he enhancement for use of a computer does not make
                  much sense because online pornography comes from the
12
                  same pool of images found in specialty magazines or
13                adult bookstores. Further, to the extent that use of a
14
                  computer may aggravate an offense, it does so in every
                  case. For example, someone who emails images to
15                another . . . is not as culpable as someone who sets up a
16                website to distribute child pornography to a large number
                  of subscribers. If the defendant did not use the computer
17
                  to widely disseminate the images, use them to entice a
18                child, or show them to a child, the purpose for the
                  enhancement is not served. Yet it applies in virtually all
19
                  cases.
20

21
     United States v. Hanson, 561 F.Supp.2d 1004, 1009-10 (E.D.Wisc. 2008).

22         Gone are the days where child pornography is traded through the mail or in
23
     adult bookstores. Now, essentially 100 percent of child pornography cases involve
24

25   the use of a computer.         Dorvee, 616 F.3d at 186 (examining Sentencing
26
     Commission’s statistical data from 2010 to determine that 97.2% of all child
27

28
     pornography cases involved use of computer; that figure is likely even higher



                                                3
            Case 4:18-cr-02526-JAS-JR Document 53 Filed 05/20/20 Page 4 of 9



1    today).   Forensic computer technology and monitoring facilitates rather than
2
     hinders law enforcement investigation and prosecution. There is no empirical data
3

4    to suggest that computerized child pornography had increased dissemination to
5
     children or luring of children by sexual predators. The factors enumerated by
6

7
     Congress in setting forth the “use of a computer” enhancement do not apply to this

8    case and, moreover, given that the use of a computer is universally present in all
9
     child pornography cases, it cannot be said that Mr. Dougall was threatening the
10

11   harm that the enhancement was designed to address any more than every other
12
     similarly situated defendant.
13

14
           Finally, because the charge to which Mr. Dougall pled guilty—distributing

15   child pornography via the internet—necessarily involves the use of a computer, the
16
     application of an additional two-level enhancement for the “use of a computer”
17

18   during the commission of said offense would result in impermissible double-
19
     counting under the guidelines. Cf. United States v. Snider, 976 F.2d 1249, 1252
20

21
     (9th Cir. 1992).

22   2.    Page 6, Paragraph 22:
23
           The draft PSR states that Mr. Dougall is subject to a 2-level adjustment
24

25   under USSG §3A1.1(b)(1) because he “knew or should have known” that some of
26
     the victims depicted in the child pornography were vulnerable, as some images
27

28
     depicted infants and toddlers being sexually assaulted.



                                              4
            Case 4:18-cr-02526-JAS-JR Document 53 Filed 05/20/20 Page 5 of 9



1          There is no doubt that the child pornography that Mr. Dougall is guilty of
2
     distributing was vile, nor is there any doubt that infants and toddlers are
3

4    particularly vulnerable. But, imposing the vulnerable victim enhancement in this
5
     context is nevertheless improper because Mr. Dougall’s total offense level is
6

7
     already enhanced by virtue of USSG §2G2.2(b)(4).

8          Section 3A1.1 provides for a two-level increase if the victim is “unusually
9
     vulnerable due to age” but specifically states that “no increase is warranted if “the
10

11   offense guidelines specifically incorporates this factor.” See USSG §3A1.1, cmt.
12
     n.2. Section 2G2.2, the guideline for child sexual exploitation offenses, inherently
13

14
     incorporates the factor of age into the base offense levels proscribed in subsection

15   (A). In addition, §2G2.2 provides for several additional offense level increases
16
     based upon the ages of the victims, both of which have been assessed in the draft
17

18   PSR upon Mr. Dougall.1 To increase the offense level yet again—by two more
19
     levels—due    to the ages of the victims would be to “double count” and is,
20

21
     therefore, impermissible. United States v. Plaza-Garcia, 914 F.2d 345 (1st Cir.

22   1990) (then-Chief Judge Stephen Breyer holding 2-level adjustment for vulnerable
23
     victim did not apply when sentencing defendant for sexually exploiting minor
24

25         1
            In addition, §2G2.2 provides for a 2-level enhancement if the material
26   involved a prepubescent minor, and an additional 4-level enhancement if the
     material involved sadistic or masochistic conduct and/or depicted infants or
27
     toddlers, i.e., the same images which would form the basis of the enhancement
28   under § 3A1.1(b)(1). The draft PSR imposed two specific enhancements upon Mr.
     Dougall accounting for the young age of the victims. (Draft PSR, ¶¶ 18-19).


                                               5
            Case 4:18-cr-02526-JAS-JR Document 53 Filed 05/20/20 Page 6 of 9



1    because the guideline for sexual exploitation specifically incorporated factor of
2
     age); United States v. Dowell, 771 F.3d 162, 174-75 (9th Cir. 2004).
3

4          Section 2G2.2(b)(4) now has two separate subsections, only one of which
5
     can be applied at a time.     See §G2.2(b)(4) (if offense involved material that
6

7
     portrays (A) sadistic or masochistic conduct or (B) sexual abuse or exploitation of

8    infant or toddler, increase by 4 levels) (emphasis added). Subsection (A) is the
9
     “sadistic and masochistic conduct” enhancement that applies if the offense
10

11   involves material that portrays “sadistic or masochistic conduct or other depictions
12
     of violence,” and subsection (B) is the “infant and toddler” enhancement that
13

14
     applies if the offense involved material depicting the “sexual abuse or exploitation

15   of an infant or toddler.” USSG §2G2.2(b)(4). Either subsection would lead to the
16
     same 4-level increase, and because a defendant subject to the “infant and toddler”
17

18   enhancement cannot also be subjected to the 2-level “vulnerable victim”
19
     adjustment, §3A1.1(b), which applies if the defendant knew or should have known
20

21
     that the victim of their offense was a “vulnerable victim,” the 2-level adjustment

22   cannot apply here in this context. See §2G2.2(b)(4)(B), app. n.4 (“If subsection
23
     (b)(4)(B) applies, do not apply §3A1.1(b).”).2
24

25
           2
26          This commentary note and the “infant and toddler” enhancement were
     added to the Guidelines in 2016 after the Sentencing Commission explained that
27
     expanding the “sadistic or masochistic” enhancement to include infant and toddler
28   victims would “promote more consistent application of the child pornography
     guideline and reduce unwarranted sentencing disparities” because “application of


                                              6
            Case 4:18-cr-02526-JAS-JR Document 53 Filed 05/20/20 Page 7 of 9



1          In this case, the draft PSR recommends applying the “sadistic and
2
     masochistic conduct” enhancement based on images depicting infants and minors
3

4    which also depict those same infants and toddlers in bondage. (See Draft PSR, ¶¶
5
     11, 19.) When two offense level enhancements are listed in the “alternative” (i.e.,
6

7
     within the same specific subsection) a sentencing court may only use the

8    enhancement that “best describes the conduct” at issue. USSG §1B1.1 cmt. n.
9
     4(A), see also Stinson v. United States, 508 U.S. 36, 38 (1993) (holding that
10

11   Guidelines commentary “that interprets or explains a guideline is authoritative,
12
     unless it violates the Constitution or a federal statute, or is inconsistent with, or a
13

14
     plainly erroneous reading of, that guideline); United States v. Nichols, 943 F.3d

15   773, 775 (6th Cir. 2019).
16
           Therefore, in cases where, as here, a defendant has images that trigger both
17

18   the “sadistic and masochistic conduct” enhancement and the “infants and toddler”
19
     enhancement, a proper application of the guidelines would mean that the defendant
20

21
     would only receive the 4-level increase under 2G2.2(b)(4) that best describes the

22   conduct. Because the draft PSR notes specifically that Mr. Dougall possessed a
23
     series of images depicting infants and toddlers in bondage, it triggered the “infants
24

25   the vulnerable victim adjustment necessarily relies on a fact-specific inquiry.”
26   USSG app. C, amend. 801 (2016) (Reason for Amendment). By reducing the
     number of cases in which the “vulnerable victim” enhancement could apply—
27
     because the new “infant and toddler” enhancement would apply instead—the
28   Commission intended to limit the number of “fact-specific” inquiries by sentencing
     courts, thereby facilitating more consistent calculation of the guideline.


                                                7
            Case 4:18-cr-02526-JAS-JR Document 53 Filed 05/20/20 Page 8 of 9



1    and toddlers” provision of §2G2.2(b)(4)(B) which precludes application of the
2
     provision of §2G2.2(b)(4)(B).     By necessary implication, then, he cannot be
3

4    subject to the 2-level upwards adjustment under USSG §3A1.1(b) instead. Cf.
5
     Nichols, 943 F.3d at 779-82 (Clay., C.J, dissenting).
6

7
           RESPECTFULLY SUBMITTED this 20th day of May, 2020.

8

9                                           Law Office of
                                            HERNANDEZ & HAMILTON, PC
10

11
                                            s/Joshua F. Hamilton
12
                                            JOSHUA F. HAMILTON
13                                          Attorney for Defendant Dougall
14

15

16                                          Law Office of
                                            MICHAEL J. BLOOM, PC
17

18
                                            s/Michael J. Bloom
19
                                            MICHAEL J. BLOOM
20                                          Attorney for Defendant Dougall
21

22

23

24

25

26

27

28




                                               8
            Case 4:18-cr-02526-JAS-JR Document 53 Filed 05/20/20 Page 9 of 9



1                            CERTIFICATE OF SERVICE
2
     I, Joshua F. Hamilton, hereby certify that on this 20th day of May, 2020, I
3
     electronically transmitted the foregoing documents to the Clerk’s Office using the
4    CM/ECF System for filing, and transmittal of a Notice of Electronic Filing was
     sent to the following recipients:
5

6    The Honorable James A. Soto
7
     United States District Court

8    The Honorable Jacqueline Rateau
9    United States District Court
10
     Nathaniel Walters, Assistant
11   United States Attorney’s Office
12
     Carin Duryee, Assistant
13   United States Attorney’s Office
14
     Michael J. Bloom
15   Attorney for Defendant Dougall
16
     Joshua F. Hamilton
17
     Attorney for Defendant Dougall
18
     By s/Joshua F. Hamilton
19
       JOSHUA F. HAMILTON
20

21

22

23

24

25

26

27

28




                                             9
